              Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 1 of 9



                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                           VICTORIA DIVISION

    In re:                                                    Case No. 21-60032

    Anna Elaine Williams                                      Chapter 7

              Debtor.


                        MOTION FOR RELIEF FROM THE AUTOMATIC STAY


             THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF IT IS
             GRANTED, THE MOVANT MAY ACT OUTSIDE OF THE BANKRUPTCY
             PROCESS. IF YOU DONOT WANT THE STAY LIFTED, IMMEDIATELY
             CONTACT THE MOVING PARTY TOSETTLE. IF YOU CANNOT SETTLE,
             YOU MUST FILE A RESPONSE AND SEND ACOPY TO THE MOVING
             PARTY AT LEAST 7 DAYS BEFORE THE HEARING. IF YOU CANNOT
             SETTLE, YOU MUST ATTEND THE HEARING. EVIDENCE MAY
             BEOFFERED AT THE HEARING AND THE COURT MAY RULE.

             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

             THERE WILL BE A HEARING ON THIS MATTER ON JUNE 1, 2021 AT 1:00
             PM IN COURTROOM 401, 515 RUSK, HOUSTON, TX 77002.

             PARTIES ARE PERMITTED TO PARTICIPATE BY TELEPHONE WITHOUT
             PRIOR PERMISSION OF THE COURT. TO ACCESS THE HEARING, DIAL
             (832) 917-1510 CONFERENCE CODE: 590153. VIDEO PARTICIPANTS MAY
             CONNECT ONLINE THROUGH THE WEBSITE LOCATED AT
             HTTPS://WWW.GOTOMEET.ME/JUDGELOPEZ. AUDIO CONNECTIONS
             BY PHONE ARE REQUIRED FOR ALL VIDEO PARTICIPANTS.

TO THE HONORABLE CHRISTOPHER LOPEZ, UNITED STATES BANKRUPTCY
JUDGE:

             COMES NOW Spirit of Texas Bank, ssb (“SOTB”)1 and files this Motion for Relief from

the Automatic Stay (the “Motion”) for the purpose of filing a motion to sever that certain adversary

proceeding styled Spirit of Texas Bank ssb, as the assignee of claims of Houtex Builders, LLC,



1
             Spirit of Texas Bank ssb is a commercial bank that provides a wide range of relationship-driven commercial
             banking products and services tailored to meet the needs of businesses, professionals, and individuals.
             SOTB’s corporate headquarters is located at 1836 Spirit of Texas Way, Conroe, TX 77301.
        Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 2 of 9




2203 Looscan Lane, LLC, and 415 Shadywood, LLC v. HL Builders, LLC f/k/a CD Homes, LLC

and Anna Williams, Adversary No. 20-03237 (the “Adversary Proceeding”), pending before the

Honorable Jeffery P. Norman in the U.S. Bankruptcy Court for the Southern District of Texas, to

continue litigation against non-debtor defendant HL Builders, LLC f/k/a CD Homes, LLC (“CD

Homes”). SOTB is not seeking to continue to litigate the Adversary Proceeding against the above-

captioned debtor. SOTB is only seeking to continue to litigate the Adversary Proceeding against

a non-debtor. SOTB would respectfully show the Court as follows:

                                            JURISDICTION

       1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(G).

       2.      The statutory basis for the relief requested is section 362(d) of title 11 of the United

States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the “Bankruptcy Code”).

                                        RELIEF REQUESTED

       3.      SOTB requests relief from the automatic stay to file a motion to sever the Adversary

Proceeding to continue litigation against non-debtor defendant CD Homes only. If the Bankruptcy

Court considers the motion to sever, SOTB will not seek to continue to litigate the Adversary

Proceeding against Williams, rather, the automatic stay in Williams’ case will remain in place

except for the purpose of prosecting the motion to sever.2

                                            BACKGROUND

       4.      On August 23, 2018, HouTex Builders, LLC (“HouTex”), 2203 Looscan Lane,

LLC (“Looscan”), and 415 Shadywood, LLC (“Shadywood” and collectively with HouTex and

Looscan, the “HouTex Debtors”) filed voluntary petitions (the “HouTex Cases”) for relief under


2
       SOTB reserves its right to seek, by separate motion, relief from the automatic stay for any other purpose
       including to continue to litigate the Adversary Proceeding against Williams.


                                                      2
        Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 3 of 9




chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District

of Texas, Houston Division (the “Bankruptcy Court”) commencing chapter 11 cases that have

been jointly administered under case number 18-34658 before Judge Norman.

       5.      The HouTex Debtors were in the business of building high-end, single-family

homes in the Houston area. Looscan and Shadywood were single-purpose entities formed to

finance the construction of homes at their respective addresses. HouTex financed the construction

of several homes.

       6.      CD Homes is a home construction company. Williams is the owner of CD Homes.

Williams’ husband, Robert Parker, is a purported consultant for CD Homes, however, Parker is in

all aspects the principal operator and manager of CD Homes.

       7.      Williams and CD Homes filed proofs of claim in each of the HouTex Cases. These

proofs of claim generally assert reimbursement of construction expenses.

       8.      The HouTex Debtors filed an omnibus objection to these claims [Case No. 18-

34658, ECF No. 336) arguing, among other things, that CD Homes is responsible for paying the

amounts asserted in these proofs of claim based on the Investor Agreements entered into between

the Houtex Debtors and CD Homes. Each Investor Agreement discloses that there is a construction

loan and a certain equity loan for each Project. The Investor Agreements provide that if funds are

required to make any payments that exceed the sum of the construction loan and the equity loan,

“all such funds are to be provided by [CD Homes].”

       9.      Williams and CD Homes responded to the claim objection by arguing, among other

things, that the Investor Agreements had been modified to remove CD Homes’ obligation to fund

such excess costs.




                                                3
        Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 4 of 9




       10.     On May 20, 2019, the Houtex Debtors commenced an involuntary bankruptcy case

against CD Homes, commencing case no. 19-32825 in the U.S. Bankruptcy Court for the Southern

District of Texas, before the Honorable Eduardo V. Rodriguez.          CD Homes contested the

involuntary petition on the grounds that petitioning creditors claims were in bona fide dispute

because CD Homes alleged that the Investor Agreements had been modified.

       11.     On February 18, 2020, Judge Rodriguez entered a judgment and a memorandum

opinion dismissing the involuntary on the grounds that the petitioning creditors debts are in bona

fide dispute [Case 19-32825. ECF Nos. 52 and 53].

       12.     On May 28 and 29, 2020, Judge Norman held a preliminary hearing on the claim

objection to determine the contractual relationship between the HouTex Debtors and CD Homes,

prior to proceeding with the objections to the claims. Following this hearing, Judge Norman held

that the Investor Agreements had not been modified. See Case 18-34658, ECF No. 508.

       13.     One June 29, 2020, the HouTex Debtors filed a complaint against CD Homes and

Williams commencing the Adversary Proceeding. On August 19, 2020, the HouTex Debtors filed

their amended complaint [Adv. 20-03237, ECF No. 18]. The causes of action plead by plaintiffs

are breach of contract claims against CD Homes and avoidance action claims against Williams.

       14.     On July 30, 2020 Williams filed her Motion to Withdraw the Reference and to

Abstain, Demand for Trial by Jury, and Notice of Non-Consent to Entry of Final Orders [Adv. 20-

03237, ECF No. 9]. On the same day, CD Homes, LLC also filed its Motion to Withdraw the

Reference and to Abstain, Demand for Trial by Jury, and Notice of Non-Consent to Entry of Final

Orders [Adv. 20-03237, ECF No. 11].

       15.     On August 24, 2020, the Bankruptcy Court entered its Order Denying Motion To

Withdraw The Reference And Motion To Abstain [Adv. 20-03237, ECF No. 24] and its Order




                                                4
        Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 5 of 9




Denying Motion To Withdraw The Reference And Motion To Abstain [Adv. 20-03237, ECF No.

25] (together, the “Abstention Orders”). In the Abstention Orders, the Bankruptcy Court made

the following findings: “There are core proceedings at issue, there is currently pending bankruptcy

litigation between these same parties, the bankruptcy court is already familiar with the underlying

contracts and positions of the parties, thereby reducing confusion and ensuring a more economical

use of the parties’ resources.” Abstention Orders, p. 4.

       16.     On September 2, 2020, Williams filed her Motion to Reconsider the Court’s Order

Denying Her Motion to Withdraw the Reference (the “Motion to Reconsider”) [Adv. 20-03237,

ECF No. 32].

       17.     On September 2, 2020, the Bankruptcy Court entered its Report and

Recommendation (the “Report and Recommendation”) [Adv. 20-03237, ECF No. 34] making the

recommendation to the District Court to deny the Motion to Reconsider.                Report and

Recommendation, p. 2.

       18.     On October 23, 2020, the District Court entered its Order adopting the Report and

Recommendation to deny the Motion to Reconsider. Adv. 20-03237. ECF No. 46.

       19.     The second part of the trial for the omnibus claim objection was held during

November and December of 2020. On December 18, 2020, the Bankruptcy Court entered its

Memorandum Opinion [Case No. 18-34658, ECF No. 661] which sustained the omnibus objection

to all of proofs of claims filed by Williams and CD Homes. Memorandum Opinion, pp. 8-11.

       20.     On March 16, 2021, the Bankruptcy Court entered the Order Granting Motion for

Authority to Compromise Disputes Among the Debtors, Charles Foster and Spirit of Texas Bank

ssb Under Bankruptcy Rule 9019 [Case No. 18-34658, ECF No. 709]. As a result of this




                                                 5
         Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 6 of 9




compromise, and subject to its terms, SOTB became the assignee of the plaintiffs’ claims in the

Adversary Proceeding.

        21.    The trial in the adversary proceeding had been scheduled for April 19 and 20, 2021.

        22.    On April 8, 2021, Williams filed a voluntary petition for relief under Chapter 7 of

the Bankruptcy Code [ECF No. 1]. As a result of the bankruptcy filing, the Adversary Proceeding

has been stayed.

                                       BASIS FOR RELIEF

        23.    Under section 362(d)(1) of the Bankruptcy Code, a creditor can obtain a lifting of

the stay “for cause.” The term “cause” is not defined in the Bankruptcy Code. Whether cause

exists is a fact-intensive inquiry that must be determined on a case-by-case basis. In re Xenon

Anesthesia of Texas, PLLC, 510 B.R. 106, 112 (Bankr. S.D. Tex. 2014); In re Bovino, 496 B.R.

492, 502 (Bankr. N.D. Ill. 2013). “Each case must be viewed on the basis of its own particular

facts, and there must be a balancing of the interest of the debtor with the interest of the secured

creditor in its collateral.” In re Bovino, 496 B.R. at 502. “The decision of whether to lift the stay

is committed to the discretion of the bankruptcy judge.” In re Syndicom Corp., 268 B.R. 26, 43

(Bankr. S.D.N.Y. 2001). Finally, “[t]he burden of proof on a motion to lift the automatic stay is a

shifting one: section 362(d)(1) requires an initial showing of cause by the movant; then, with the

exception of the debtor's equity in the property (which is not at issue on a motion under section

362(d)(1), like this one), section 362(g) places the burden of proof on the debtor for all other

issues.” Id.

        24.    In determining whether to lift the automatic stay to allow litigation against a debtor

to proceed in another forum, bankruptcy courts have considered the following factors: 1) whether

the relief will result in a partial or complete resolution of the issues; 2) lack of any connection with




                                                   6
         Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 7 of 9




or interference with the bankruptcy case; 3) whether the other proceeding involves Debtor as a

fiduciary; 4) whether a specialized tribunal has been established to hear the particular cause of

action; 5) whether the debtor's insurer has assumed full responsibility; 6) whether the action

primarily involves third parties; 7) whether litigation in the other forum would prejudice the

interests of other creditors; 8) whether the judgment claim arising from the other action is subject

to equitable subordination; 9) whether movant’s success would result in a judicial lien avoidable

by the debtor; 10) interests of judicial economy and the expeditious and economical resolution of

litigation; 11) whether the proceedings have progressed to the point that parties are ready for trial;

and 12) impact of the stay on the parties and the balance of harm. In re Xenon Anesthesia of Texas,

PLLC, 510 B.R. 106, 112 (Bankr. S.D. Tex. 2014) citing Sonnax Industries, Inc., 907 F.2d 1280

(2nd Cir.1990).

       25.     “Not all factors may be relevant to each case. Further, the decision to lift the stay

may be upheld on judicial economy grounds alone.” Id. citing In re United States Brass Corp., 176

B.R. 11, 13 (Bankr. E.D. Tex. 1994), citing In re Kemble, 776 F.2d 802, 807 (9th Cir.1985).

       26.     SOTB contends that the relief requested is warranted on judicial economy grounds.

The Adversary Proceeding has progressed substantially. Prior to Williams filing for bankruptcy,

the parties were just days away from the trial. It would serve judicial economy to allow the

Adversary Proceeding to continue, especially against a non-debtor.

       27.     Considering that the nature of the relief requested is only for the purpose of filing

and prosecuting a motion to sever the Adversary Proceeding so that the plaintiff can continue the

Adversary Proceeding against a non-debtor, SOTB contends that the balance of the harms factor,

the interference with the bankruptcy case factor, and the prejudice to the creditors factor all weigh




                                                  7
            Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 8 of 9




in favor of granting the requested relief.     SOTB contends that the remaining factors are not

relevant.

                         REQUEST FOR WAIVER OF 14-DAY STAY

       28.      In light of the foregoing, including the limited nature of the relief requested and the

judicial economy of continuing with the Adversary Proceeding, the Movant requests that the 14-

day stay imposed by Fed. R. Bankr. P. 4001(a)(3) be waived.

                                          CONCLUSION

       WHEREFORE, SOTB respectfully requests that the Court grant relief from the automatic

stay and allow SOTB, its assignees and/or successors in interest to exercise and enforce its interest

with regards to the matters raised in the Motion and grant such other relief as is just and proper.

Dated: May 3, 2021                     PARKINS LEE & RUBIO LLP

                                               /s/ Charles M. Rubio
                                               Charles M. Rubio P.C.
                                               Pennzoil Place
                                               700 Milam, Suite 1300
                                               Houston, Texas 77002
                                               Phone: (212) 763-3331
                                               Email: crubio@parkinslee.com

                                               Counsel to Spirit of Texas Bank, ssb




                                                  8
        Case 21-60032 Document 16 Filed in TXSB on 05/03/21 Page 9 of 9




                              CERTIFICATE OF CONFERENCE

         On April 16, 2021, undersigned counsel had a telephone call with Mr. Fuqua to discuss
severing the adversary proceeding to proceed against CD Homes, LLC and a motion to lift the
stay filed in Ms. William’s bankruptcy case for authority to file the motion to sever. Mr. Fuqua
responded that he would oppose the motion to lift the stay.

                                             /s/ Charles M. Rubio



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, a true and correct copy of this Motion was served by
ECF notification on all parties registered to receive in the above captioned case and to counsel to
Williams by email at fuqua@fuqualegal.com.

                                             /s/ Charles M. Rubio




                                                9
